Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about October 3, 2007, which adjudicated appellant a person in need of supervision, upon a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute criminal sexual act in the first degree and sexual misconduct, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s motion to dismiss the petition in furtherance of justice, and instead placed him on probation while substituting a person in need of supervision adjudication for appellant’s juvenile delinquency adjudication. In light of the seriousness of the underlying incident, appellant’s need for therapy, and the unlikelihood of his receiving proper therapy without court intervention, this disposition was the least restrictive alternative consistent with appellant’s needs (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). Concur—Andrias, J.P., Saxe, Sweeny, Moskowitz and DeGrasse, JJ.